Citation Nr: 1717684	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-10 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a skin disorder, to include as secondary to herbicides agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1960 to June 1963 and from August 1963 to July 1966, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

In March 2014, the Veteran testified at a Board hearing at the local RO.  A transcript of the Board hearing has been associated with the claims file.  In April 2017, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed by the Board.  The Veteran responded that same month informing VA that he did not wish to appear at another Board hearing, and that the case should be considered on the evidence of record.

In March 2015, the Board reopened the previously denied claim of entitlement to service connection for hepatitis, and then remanded both the hepatitis and skin disorder claims for further development.  In February 2016, the Board denied entitlement to service connection for hepatitis and a skin disorder.  The Board's decision was appealed to the United States Court of Appeals for Veterans Claims (Court), which, in a January 2017 Order, remanded the Veteran's case for action consistent with a Joint Motion for Remand.

As was noted in the Board's prior remand, the Veteran initially submitted a claim of entitlement to service connection for "vertigo," but subsequently clarified that it was intended to be a claim for "vitiligo" or other skin disorder.  The issue has been recharacterized accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2017 Joint Motion for Remand, the Court found that the VA examination opinions obtained following the May 2015 VA examination were inadequate to fully decide the claims on appeal.  The case is therefore remanded in order to obtain new VA examinations and opinions pursuant to the January 2017 Joint Motion for Remand directives.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all relevant VA treatment records since August 2015 and associate the records with the claims folder.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any current hepatitis disorder or its residuals.  The VA examiner should review the file and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  




After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a) Does the Veteran have a current diagnosis of hepatitis or any hepatitis residuals?  It is noted to the examiner that the Veteran reported being diagnosed with both hepatitis A and B in service and that VA examination in 1987 and a February 2008 private treatment note indicate that the Veteran had a previous history of hepatitis B.  The examiner should therefore accept that it is as likely as not that the Veteran has been previously diagnosed with hepatitis B.  If the examiner finds that the previous diagnosis of hepatitis B was made in error, he/she must explain why and provide medical evidence to support this finding.

b) Are the Veteran's current liver-related symptoms at least as likely as not (a 50 percent or greater probability) related to a past or current infection of hepatitis?  The examiner must discuss the Veteran's i) liver cyst, ii) hyperlipidemia, iii) iron deficiency, iv) hypokalemia, v) fatigue/malaise, and vi) arthralgia, as well as any other symptoms reported at examination.

c) Are the Veteran's reported symptoms, to include i) liver cyst, ii) hyperlipidemia, iii) iron deficiency, iv) hypokalemia, v) fatigue/malaise, and vi) arthralgia, as well as any other symptoms reported, at least as likely as not related to the Veteran's exposure to herbicides, including Agent Orange, during his service in the Republic of Vietnam?

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disorder.  The VA examiner should review the file and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a) What are the Veteran's current skin disorder diagnoses?  Please specifically discuss whether the Veteran currently has vitiligo, or has been treated for this disorder at any time, as well as his past treatment for seborrheic keratosis and an inflamed cyst, and the prior diagnosis of folliculitis.

Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing in 2009 meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b) For each skin disorder found, to include folliculitis, seborrheic keratosis, and an inflamed cyst, is it at least as likely as not related to or incurred in the Veteran's military service, to include exposure to herbicides, such as Agent Orange, during his service in the Republic of Vietnam?

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

4. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).

5. After the development requested has been completed, conduct any further development indicated.  Then, readjudicate the issue.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




